Citation Nr: 0701146	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  00-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for residuals of a head 
injury, to include traumatic brain injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977, August 1981 to August 1983, and April 1985 to 
May 1986, with additional service in the Naval Reserve.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for residuals of a head injury and denied service 
connection for major depressive disorder and traumatic brain 
injury.  

In March 2001, the Board remanded this case.  In August 2003, 
the Board determined that new and material evidence had been 
submitted to reopen his claim for service connection for 
residuals of a head injury.  The Board noted that the claims 
for service connection for a head injury, and residuals from 
a traumatic brain injury were claims that encompassed a claim 
for one disability, namely service connection for residuals 
of a head injury, to include a traumatic brain injury.  The 
Board remanded the matter of service connection for residuals 
of a head injury, to include traumatic brain injury and 
service connection for a psychiatric disability.  

In a February 2005 decision, the Board denied service 
connection for residuals of a head injury, to include 
traumatic brain injury and service connection for a 
psychiatric disability.  The veteran appealed the Board's 
February 2005 decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court, in an April 2006 Order, vacated the 
Board's February 2005 decision and remanded the matter to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Joint Motion for Remand stated that the veteran should be 
afforded a comprehensive medical examination during which the 
examiner would specifically address whether: (1) the veteran 
incurred a head injury and psychiatric disorder during 
service; (2) the veteran is currently diagnosed with either 
disorder (residuals of a head injury or a psychiatric 
disorder); and (3) if so diagnosed, whether either diagnosed 
disability is connected to service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 19, 20 06).

In compliance with the Joint Motion for Remand and VA's duty 
to assist, the veteran should be afforded VA examination(s) 
in the appropriate specialty to address the questions 
enumerated above.  The examiner should phrase his answers to 
the questions in terms of whether it is more likely than not, 
less likely than not, or at least as likely as not.

As pointed out by the veteran and his representative, VA has 
not obtained the medical records from Dr. S.T., a private 
psychologist.  In a document dated by the veteran in 
September 2003, he has provided her address.  When reference 
is made to pertinent medical records VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Therefore, 
the veteran should be provided updated VCAA notification.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The updated notification letter should 
specifically address the directives of 
Dingess/Hartman v. Nicholson.

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment by Dr. S.T., a 
private psychologist.  

3.  Schedule the veteran for VA 
examination(s) in the appropriate 
specialty(ies).  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should determine whether it is more 
likely than not, less likely than not, or at 
least as likely as not that: 

(a).  the veteran incurred a head injury 
and psychiatric disorder during service; 

(b).  the veteran is currently diagnosed 
with either disorder (i.e., residuals of 
a head injury and/or a psychiatric 
disorder); and 

(c).  if so diagnosed, whether either 
diagnosed disability is connected to the 
veteran's military service.

A rationale for any opinion expressed should 
be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



